PD-0710-17
                                                                        COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                         Transmitted 11/9/2017 4:55 PM
                                                                          Accepted 11/10/2017 9:51 AM
                                                                                 DEANA WILLIAMSON
                                   NO. PD-0710-17                                               CLERK

ELIZABETH ANN GARRELS                       §   IN THE TEXAS COURT FILED
                                                                   OF
                                                                 COURT OF CRIMINAL APPEALS
                                            §                          11/10/2017
V.                                          §   CRIMINAL          DEANA WILLIAMSON, CLERK
                                                               APPEALS,
                                            §
THE STATE OF TEXAS                          §   AT AUSTIN, TEXAS
         ____________________________________________________

                        STATE’S MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF
         ____________________________________________________

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its appellate brief in the

above-captioned case. The State would respectfully show the Court the following:

      1. This is an appeal from a denial of pre-trial habeas corpus relief. The

appellant is charged with the misdemeanor offense of driving while intoxicated, and

she filed an application for a writ of habeas corpus, arguing that the prosecution

violated the double jeopardy statute after the trial court granted a mistrial. The trial

court signed an order denying habeas corpus relief on January 30, 2017.

      2. The Court of Appeals for the Ninth District affirmed the denial of habeas

corpus relief in an opinion issued May 10, 2017.

      3. This Court granted the appellant’s petition for discretionary review on

September 14, 2016.
       4. The appellant filed his brief in this Court on October 10, 2017.

       5. The State’s brief is due to be filed on or before November 9, 2017.

       6. The State has not previously requested an extension of time to file its brief

in this case.

       7. The State hereby requests a thirty-day extension of time to file its brief,

until December 11, 2017.

       8. Good cause exists for the requested extension of time, for the following

reasons:

              In the past 30 days, the undersigned counsel for the State has
       been required to file the State’s brief in John William Miller v. The
       State of Texas, Cause No. 09-17-00053-CR; the State’s motion to
       designate factual issues for resolution in Ex Parte Charles Larocca
       Marino, Cause No. 13-10-10511-CR-(1); and the State’s designation of
       issues     in   Ex    Parte     Nicole     Nadra    Baukus,    Cause
       No.12-06-07085-CR-(1).

              Counsel is currently engaged in the completion of the State’s
       answer in Ex Parte Nicole Nadra Baukus, No. 12-06-07085-CR (1), an
       intoxication manslaughter case which has required extensive research
       and preparation.

              Further, the undersigned counsel is assigned to represent the
       State in Montgomery County’s misdemeanor expunction cases, and has
       been required to attend to duties pursuant to that assignment.

     Consequently, counsel has not had sufficient time to prepare an
adequate State’s brief in this case.




                                           2
      THEREFORE, the State requests an extension of time to file its brief until

December 11, 2017, in this case.


                                                   Respectfully submitted,

                                                   BRETT W. LIGON
                                                   District Attorney
                                                   Montgomery County, Texas

                                                   /s/ Brent Chapell
                                                   BRENT CHAPELL
                                                   Assistant District Attorney
                                                   Montgomery County, Texas
                                                   S.B.T. No. 24087284
                                                   207 W. Phillips, Second Floor
                                                   Conroe, Texas 77301
                                                   (936) 539-7800
                                                   (936) 788-8395 (fax)
                                                   E-mail:brent.chapell@mctx.org




                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion is being

served on counsel for the appellant, Mr. Matthew J. DeLuca, by electronic mail, on

this 9th day of November, 2017.

                                                   /s/ Brent Chapell
                                                   BRENT CHAPELL
                                                   Assistant District Attorney
                                                   Montgomery County, Texas



                                         3